283 F.2d 771
Julius JOHNSON, Appellant,v.UNITED STATES of America, Appellee.
No. 18356.
United States Court of Appeals Fifth Circuit.
November 29, 1960.

Damon G. Yerkes, Jacksonville, Fla., for appellant.
John L. Briggs, Asst. U. S. Atty., Jacksonville, Fla., E. Coleman Madsen, U. S. Atty., Southern Dist. of Florida, Miami, Fla., for appellee.
Before RIVES, Chief Judge, and TUTTLE and WISDOM, Circuit Judges.
PER CURIAM.


1
This appeal from conviction on a charge of illegal possession and transportation of nontaxpaid whiskey attacks only the ruling of the trial court in refusing to suppress the evidence. We have no hesitation in saying that the information received by the officers as to the identity of the automobile and the strong suspicion that it contained bootleg liquor communicated to them by others who had seen and appraised the evidence was sufficient to warrant the arrest and search of appellant's car. Here there is no doubt that the facts that had come to the attention of the officers were "sufficient, in the circumstances, to lead a reasonably discreet and prudent man to believe that liquor [was] illegally possessed in the automobile to be searched." Husty v. United States, 282 U.S. 694, 51 S. Ct. 240, 242, 75 L. Ed. 629.


2
The judgment is affirmed.